rOUIPT
                                                                                                 q1i
                                                                                                 O!
                                                                                                     OFAPPEALS
                                                                                                  VISIO

                                                                                          2013 A( /M' 7
                                                                                                1TQ 2
                                                                                           STAT8e006SP
                                                                                           By
                                                                                                     PU




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

STATE OF WASHINGTON,                                                        No. 42886 5 II
                                                                                      - -


                                Respondent,

       V.



JOHN MATTHEW LUNDY,                                                  PUBLISHED OPINION


                                Appellant.

            BRINTNALL, J.
       QuiNN-                       —   John Lundy appeals his judgment and sentence entered on

remand, arguing that inadequate evidence supports the trial court's finding that he has the current
or likely future ability to pay legal financial obligations and, under this court's decision in State
v. Bertrand, 165 Wn. App. 393, 405, 267 P. d 511 (2011),
                                         3             review denied, 175 Wn. d 1014
                                                                            2
     remand
2012),           is   appropriate   to strike the trial court's   ability   to pay   finding. Because a trial

court is prohibited from imposing legal financial obligations only when it appears from the
record that there is no likelihood that the defendant's indigency will end, a situation markedly

different from Lundy's, record here supports the finding that Lundy has the present or likely
                      the
future ability to pay discretionary legal financial obligations. In addition, a trial court need not
analyze whether a defendant has the ability to pay mandatory legal obligations, Bertrand is
                                                                            the State has yet to enforce the
clearly distinguishable, and nothing in the record suggests that
No. 42886 5 II
          - -



order establishing Lundy's mandatory and discretionary legal financial obligations (rendering

any challenge to the order unripe).Accordingly, we affirm.
                                                  FACTS


         In 2010, a jury found Lundy guilty of possession of a stolen motor vehicle, two counts of
unlawful issuance of bank checks or drafts, and two counts of bail jumping. RCW 9A. 6.
                                                                                140(
                                                                                   1
                                                                                   5 ),

060; RCW 9A. 6. At sentencing, the trial court imposed an exceptional sentence of 70
         170(
            1
            7 ).

months in light of Lundy's long history of lawbreaking that simply goes beyond what is
                            "

contemplated in a standard range calculation"and because Lundy's high offender score left some
of the crimes for which he      was   convicted   unpunished. Report of Proceedings (RP) Feb. 4,
                                                                                         (

2010)at 21.

         The trial court also            82 in legal
                                imposed $2,
                                          697.                financial obligations.   Neither party

expressly discussed Lundy's future ability to pay legal financial obligations, but the record
contains the following: (1)Lundy told the trial court that before succumbing to drug addiction,
he had made over $ 000 annually; 2) hoped to return to the community as a productive
                 100,            ( he

citizen after " ddiction treatment; and (3) anticipated that his wife would be at the sentencing
              a                            he

hearing to pay all of the fees.
         Lundy appealed his judgment and sentence and, in a part published opinion, we affirmed
his convictions. State v. Lundy, 162 Wn. App. 865, 256 P. d 466 (2011).But because the record
                                                        3
was unclear as to whether the trial court relied on RCW 9.
                                                        b)
                                                        535( 4A.or (c) imposing the
                                                           2)(
                                                           9          in




 1
     The record reflects that Lundy's wife had been given incorrect information on when the
 sentencing hearing was to occur and, as a result, did not show up during sentencing to pay the
 fees.

                                                     2
No. 42886 5 II
          - -



exceptional sentence, we remanded to the trial court for reconsideration of the exceptional
sentence.

       On remand for resentencing, both parties acknowledged that the trial court's previous

exceptional sentence analysis related to RCW 9. )( any reference to RCW
                                             c)
                                             535( 4A.and that
                                                2
                                                9

b)
535( 4A.in the judgment and sentence was a scrivener's error. The State asked the trial
9. )(
   2
   9

court to resentence Lundy to the same exceptional sentence as before but reduce the $ ,00 jury
                                                                                    10
assessment fee to $250; Lundy's counsel           agreed    with this recommendation.   Accordingly, at

resentencing, the trial court imposed a 70 month exceptional sentence but reduced the jury fee
                                           -

assessment by $ 50.
              7

       This left Lundy responsible for the following fees:

       Victim Restitution: $ 52
                           554.
       Victim Assessment: 500. 0
                            $ 0
       Court Costs: $ 30
                    793.
       Deoxyribonucleic acid ( NA)Fee: $ 00
                             D         100.

       Total: $
              82
              1947.
                ,

Lundy timely appeals the imposition of these legal financial obligations.
                                                DISCUSSION.


LEGAL FINANCIAL OBLIGATIONS


       Lundy argues that insufficient evidence supports the trial court's finding that he has the
current or likely future ability to pay legal financial obligations and, under this court's decision



2 RCW 9. )( for imposition of an exceptional sentence when "[t]
           b)
           535( 4A. allows
                  2
                  9                                                                        he
defendant's prior unscored misdemeanor or prior unscored foreign criminal history results in a
presumptive      sentence   that is   clearly   too   lenient."   RCW 9.
                                                                      c)
                                                                      535( 4A. allows for an
                                                                         2)(
                                                                         9
 exceptional sentence when "[ ] defendant has committed multiple current offenses and the
                             the
 defendant's high offender score results in some of the current offenses going unpunished."
                                                        3
No.42886 5 II
         - -



in   Bertrand, remand is appropriate     to strike the trial court's   ability   to pay   finding. We disagree

because evidence in the record suggests that Lundy has or will have the .future ability to pay

82
1, in legal financial obligations, including the $ 30 of these obligations involving
 947.                                             593.

discretionary court costs, Bertrand is distinguishable, and any challenge to the order establishing

Lundy's mandatory and discretionary legal financial obligations is not yet ripe.
          A.     MANDATORY LEGAL FINANCIAL OBLIGATIONS


          As a preliminary matter, we note that Lundy does not distinguish between mandatory and

discretionary legal financial obligations. This is an important distinction because for mandatory

legal financial obligations, the legislature has divested courts of the discretion to consider a
defendant's    ability     to pay when   imposing   these   obligations. For victim restitution, victim

assessments, DNA fees, and criminal filing fees, the legislature has directed expressly that a

defendant's ability to pay should not be taken into account. See, e. .,
                                                                   g State v. Kuster, No. 30548 -

1 -III,2013 WL 3498241 (Wash. Ct. App.,
                                      July 11, 2013). And our courts have held that these

mandatory obligations are constitutional so long as "there are sufficient safeguards in the current




3
     Lundy also raises the issue of legal financial obligations under an ineffective assistance of
counsel claim. The State, however, concedes that Lundy can raise this issue for the first time on
appeal (without resort to an ineffective assistance claim)because the trial court " eaddressed the
                                                                                  r
legal financial obligations on remand and made a discretionary decision about them, and thus the
matter can be reviewed by an appellate court even though it was not raised in the earlier appeal
nor addressed by the appellate court at that time."Br. of Resp't at 1. See State v. Barberio, 121
Wn. d 48, 50, 846 P. d 519 (1993) ( "` trial court may exercise independent judgment as to
   2                  2               The
decisions to which error was not assigned in the prior review, and these decisions are subject to
later review    by   the                       quoting 2 L. ORLAND & K. TEGLAND, WASHINGTON
                            appellate court."') (
PRACTICE:      RULES       PRACTICE, at 481 ( 4th ed. 1991));RAP 2. (Accepting the State's
                                                                 c)( 1).
                                                                     5
concession, we do not separately address Lundy's claims concerning the legal financial
obligations as an ineffective assistance claim.

                                                       11
No. 42886 5 II
          - -



sentencing scheme      to   prevent imprisonment of indigent defendants. "   State v. Curry, 118 Wn. d
                                                                                                   2

911, 918, 829 P. d 166 (1992)emphasis added).
               2              (

          RCW 9. ) (5)dictate that "[
              753( 4A. and
                 4
                 9                  restitution shall be ordered whenever the
                                      ]

offender is convicted of an offense which results in ...     damage to or loss of property"and "[ he
                                                                                               t]

court may not reduce the total amount of restitution ordered because the offender may lack the

ability   to pay the   total amount." Thus, the    $ 52 in restitution Lundy owed is mandatory.
                                                    554.

Additionally, a $500 victim assessment is required by RCW 7.8.a $100 DNA
                                                          a),
                                                          035(
                                                             1
                                                             6 )(
collection fee is required by RCW 43. 3.and a $200 criminal filing fee is required by
                                  7541,
                                    4

RCW 36. 8.
    h), defendant's ability to pay. See State v. Curry, 62 Wn.
    020(
       2 irrespective
       1 )( of the

App. 676, 680 81, 814 P. d 1252 (1991), d,118 Wn.2d 911; State v. Thompson, 153 Wn.
              -        2              aff'
App. 325, 336, 223 P. d 1165 (2009).Because the legislature has mandated imposition of these
                    3
legal financial obligations, the trial court's finding" of a defendant's current or likely future
                                                "
ability to pay them is surplusage.

           B.       DISCRETIONARY COURT COSTS AND FEES


           Unlike mandatory obligations,if a court intends on imposing discretionary legal financial

obligations as a sentencing condition, such as court costs and fees, it must consider the
defendant's present or likely future ability to pay. As the Washington Supreme Court explained

4
  Washington, like many other jurisdictions, has adopted the Second Circuit Court of Appeals
reasoning in United States v. Pagan, 785 F.d 378, 381 82 ( d Cir.), denied, 479 U. . 1017
                                          2           - 2         cent.              S
1986) internal quotation marks omitted) quoting U. . v. Hutchings, 757 F.d 11, 14 15 (2d
        (                                 (          S                      2         -
Cir.), denied, 472 U. . 1031 ( 1985)),
       cent.                S                  concerning whether imposing mandatory fees
implicates a defendant's constitutional rights:
           Constitutional principles will be implicated ... only if the government seeks to
           enforce collection of the assessments "at a time when [the defendant is] unable,
           through no fault of his own, to comply."
 We note, as well, that the Washington Constitution forbids "imprisonment for debt, except in
 cases    of   absconding                    17.
                            debtors."Art. I, §


                                                      5
No.42886 5 II
         - -



in Curry, the "salient features of a constitutionally permissible costs and fees structure" must
meet the following requirements:

                1. Repayment must not be mandatory;
                2. Repayment may be imposed only on convicted defendants;
                3. Repayment may only be ordered if the defendant is or will be able to
        pay;
                4. The financial resources of the defendant must be taken into account;
                5. A repayment obligation may not be imposed if it appears there is no
        likelihood the defendant's indigency will end;
                6. The convicted person must be permitted to petition the court for
        remission of the payment of costs or any unpaid portion;
               7. The convicted person cannot be held in contempt for failure to repay if
        the default was not attributable to an intentional refusal to obey the court order or
        a failure to make a good faith effort to make repayment.

118 Wn. d at 915 16.
      2          -

        RCW 10. 1.the statute codifying Wa'hington' court costs and fee structure, meets
            160,
              0                         s s

the Curry requirements. RCW 10. 1.160( )
                              0      3 provides that

        t] court shall not order a defendant to pay costs unless the defendant is or will
         he
        be able to pay them. In determining the amount and method of payment of costs,
        the court shall take account of the financial resources of the defendant and the
        nature of the burden that payment of costs will impose.

And RCW 10. 1.
        160(
           4 allows
           0 ) the trial court to modify the monetary portion of a sentence and
reduce the costs imposed when payment will impose a manifest hardship on the defendant or his
family. Thus, unlike other portions of the judgment and sentence, these discretionary legal
financial obligations are subject to revision and are not final.
        Neither RCW 10. 1. nor the constitution requires a trial court to enter formal,
                    160 "
                      0

specific findings regarding a defendant's ability to pay [discretionary] court costs."Curry, 118


5
    We note that, as with seeking appointment of counsel at public expense or review by an
 appellate court at the public's expense, it is the defendant's burden to prove manifest hardship
 andor indigency. See RCW 10. 01.CrR 3. (
    /                     020; d);15. .
                            1         1 RAP 2
                                                  rol
No. 42886 5 II
          - -



Wn. d at 916. But if an unnecessary finding is made, perhaps through inclusion of boilerplate
  2
language in the judgment and sentence, we review it under the clearly erroneous standard.
Bertrand, 165 Wn. App. at 404 n.3 (quoting State v. Baldwin, 63 Wn. App. 303, 312, 818 P. d
                               1                                                        2

1116, 837 P. d 646 (1991)). "finding
           2              A                          of fact is clearly erroneous when, although there is

some evidence to support it,review of all of the evidence leads to a `definite and firm conviction
that   a   mistake has been committed. "'       Schryvers v. Coulee Cmty. Hosp.,138 Wn. App. 648, 654,

158 P. d 113 (2007) quoting Wenatchee Sportsmen Ass'n v. Chelan County, 141 Wn. d 169, .
     3              (                                                         2

176, 4 P. d 123 (2000)).
        3



6 It is worth distinguishing between the trial court's order imposing legal financial obligations
                            in       judgment   and sentence related to   ability   to pay.   A court's order
and    a   finding offact        a

imposing legal financial obligations, as we discuss more fully below, is not ripe for review until
the State seeks to enforce payment, RAP 3.1, whereas a factual finding is ripe for review upon
entry. Bertrand, 165 Wn. App. at 403 05.
                                     -

7 In this case, the judgment and sentence included boilerplate language in its factual findings,
stating,
        The court has considered the total amount owing, the defendant's past, present
            and future ability to pay legal financial obligations, including the defendant's
            financial resources and the likelihood that the defendant's status will change. The
            court finds that the defendant has the ability or likely future ability to pay the
            legal financial obligations imposed herein.
Clerk's Papers (CP)at 59. As explained in detail above, this boilerplate " inding"is unnecessary
                                                                         f
as to mandatory obligations and, as to discretionary obligations, creates undue confusion when
placed in the judgment and sentence.
            RCW 9. )
                760( 4A.allows that "[ he court must on either the judgment and sentence or
                   1
                   9                t]
on a subsequent order to pay, designate the total amount of a legal financial obligation....
                                                                                          If
the court fails to set the offender monthly payment amount, the department [of corrections] shall
set the amount if the department has active supervision of the offender." Emphasis added.) A
                                                                           (
finding of ability to pay more appropriately occurs when a subsequent order to pay is entered.
8
    We note that the Bertrand decision failed to distinguish between mandatory and discretionary
costs. But in Curry, the Washington Supreme Court clearly differentiated between these types of
legal financial obligations. See also Baldwin, 63 Wn. App. at 309 ( As noted in Curry, different
                                                                    "
components of the financial obligations imposed on a defendant, such as attorney fees, court
costs, and victim penalty assessments, require separate analysis. ").
                                                         7
No. 42886 5 II
          - -



        The State's burden for establishing whether a defendant has the present or likely future

ability to pay discretionary legal financial obligations is a low one. In Baldwin, for instance, this

burden was met by a single sentence in a presentence report that the defendant did not object to:

        The presentence report contained the following statement, "Mr. Baldwin
        describes, himself as employable, and should be held accountable for legal
        financial obligations normally associated with this offense." Baldwin made no
        objection to this assertion at the time of sentencing.... [ nformation contained in
                                                                I]
        the presentence report may be used by the court if the defendant does not object to
        that information. [ State     v. Southerland, 43 Wn. App. 246, 250, 716 P. d 933
                                                                                 2
         1986).]
              Therefore, when the presentence report establishes a factual basis for the
         defendant's future ability to pay and the defendant does, not object, the
         requirement of inquiry into the ability to pay is satisfied.

63 Wn. App. at 311.

         The defendant in Bertrand presented this court with a markedly different situation. In

Bertrand, the record did not just reveal that the trial court failed to consider whether the

defendant could pay legal financial obligations but, to the contrary, showed that "in light of
Bertrand's disability, her ability to pay [legal financial obligations] now or in the near future is

arguably in question." 165 Wn. App. at 404 n.5. Essentially, the obligation in Bertrandan
                                            1                                          —
obligation   set to be   imposed   while the defendant     was   still incarcerated -   potentially violated the

fifth factor of the Curry test: "A repayment obligation may not be imposed if it appears there is
no   likelihood the defendant's    indigency   will end. "   118 Wn. d at 915 (emphasis added).
                                                                   2



9
    Setting aside the logical impossibility of finding a future positive circumstance, we note that
several recent cases mistakenly read the fifth Curry requirement—hat a repayment obligation
                                                                  t
may not be imposed if it appears from the record there is no likelihood the defendant's indigency
will end as equivalent to the statement that " repayment obligation may not be imposed unless
         —                                      a
it appears from the record that there is a likelihood that the defendant will have the future ability
to pay legal financial obligations." But these statements set clearly different standards and are
not equivalent. Moreover, where a defendant does not object at sentencing to the trial court's
imposition of legal financial obligations on the grounds that there is no likelihood that his
indigencyif present at the time of sentencingwill end, the trial court has no indication that
           —                                       —
imposition of legal financial obligations may violate Curry. In addition, because the defendant
                                                       8
No. 42886 5 II
          - -



          The only discretionary legal financial obligations imposed in Lundy's case were $ 30
                                                                                          593.
in court costs: the $ 30 in witness costs and the $ 00 jury demand fee. And contrary to
                    343.                          250.

Lundy's assertions, evidence in the record supports the trial court's finding that he has the future
                            10
ability   to pay these fees.


          During the original sentencing, Lundy, told the trial court that before submitting to drug
addiction, he made       over $  100, 00 annually.
                                    0                       He stressed that he hoped to return to the

community as a productive citizen after addiction treatment and anticipated that his wife would
be at the sentencing hearing to write a check to pay all of the fees. At resentencing, Lundy again

stressed his desire to return to the community as a productive citizen after incarceration and

treatment. In addition, the record reveals that Lundy will be approximately 40 years old when he

leaves prison and, unlike the defendant in Bertrand, has no known disabilities that preclude the
possibility   of him   working in     the future.   165 Wn. App. at 404 n.5 ( "[ n light of Bertrand's
                                                                         1 I]

disability,her ability   to pay ...    is arguably in question. ").

          Although the trial court at sentencing did not specifically address Lundy's future ability
to pay less than $ 000 in legal financial obligations, including less than $
                 2,                                                        600 in discretionary
court costs and fees, there is nothing in the record suggesting that Lundy's indigency (if present)
would extend       indefinitely. Because a showing of indigence is Lundy's burden, the record

suggests that Lundy will have the ability           to pay these fees in the future.   This is decidedly



retains the ability to move the court for modification of the legal financial obligation on hardship
grounds, RCW 10. 1.the trial court does not violate Curry by imposing legal financial
                  160(  4
                        0 ),
obligations at sentencing.

 io Pursuant to RCW 9. ),
                        760( 4A.for offenses committed on or after July 1, 2000, t"he court
                             4
                             9
 shall retain jurisdiction over the offender, for purposes of the offender's compliance with
payment of the legal financial obligations, until the obligation is completely satisfied, regardless
 of the statutory maximum for the crime."

                                                        9
No.42886 5 II
         - -



different than the situation in Bertrand where the evidence suggested that there was no likelihood

that the disabled defendant could begin payment of legal financial obligations within 60 days of

entry of the judgment and sentence while still incarcerated. Instead, Lundy's situation more
closely approximates that of the defendant in Baldwin. Accordingly, we affirm the trial court's

imposition of the legal financial obligations imposed.

         C.         RIPENESS


         As a final matter, we note that generally challenges to orders establishing legal financial

sentencing conditions that do not limit a defendant's liberty are not ripe for review until the State

attempts   to    curtail    a   defendant's   liberty by enforcing      them.   Compare State v. Ziegenfuss, 118

Wn. App. 110, 112, 74 P. d 1205 (2003) ( "
                       3               Because [the defendant] has not yet failed to pay her
        financial     obligations ...     her argument is not yet         ripe for   review. "), review denied, 151
legal

Wn. d 1016 (2004), Baldwin, 63 Wn. App. at 310 ( "[ he meaningful time to examine the
  2              and                             T]
defendant's       ability       to pay is when the     government seeks         to   collect the   obligation. "), with

Bertrand, 165 Wn. App. at 404 05 (reviewing the merits of the trial court's sentencing
                              -

conditions because a disabled defendant was ordered to commence payment of legal financial

obligations within 60 days of entry ofjudgment and sentence while still incarcerated).

         Here, nothing in the record reflects that the State has attempted to collect legal financial

obligations from Lundy or even when Lundy is expected to begin repayment of these




11
     See State   v.   Blazina,          Wn. App. _,      301 P. d 492, 494 (2013) ( " noted that Bertrand
                                                              3                   We
had disabilities that might reduce her likely future ability to pay and that she was required to
begin paying her financial obligations within              60    days   of   sentencing. "). The Blazina court also
held that because the defendant did not object to the trial court's finding of ability to pay, this
court could refrain from allowing the defendant to raise that issue for the first time on appeal.
                                                            10
No. 42886 5 II
          - -



obligations. Accordingly, any challenge to the order requiring payment of legal financial

obligations on hardship grounds is not yet ripe for review.
EXCEPTIONAL SENTENCE

                                                            12
          In his statement of additional   grounds (SAG), Lundy also contends that on remand, the

trial court violated the appearance of fairness doctrine when it resentenced him to the same

exceptional sentence term that he received at his first sentencing hearing. But Lundy fails to
articulate why the trial court erred in sentencing him to the same exceptional sentence and has
                                                                                                       14
not directed    our   attention toward any evidence of the trial court's actual   or   potential   bias.


Under the appearance of fairness doctrine, a judicial proceeding is valid only if a reasonable
person, who knows and understands all the relevant facts, would conclude that the parties
received a fair, impartial, and neutral hearing. State v. Gamble, 168 Wn. d 161, 187, 225 P. d
                                                                        2                  3
           Sherman
973 ( 2010);               v.   State, 128 Wn. d 164, 205 06, 905 P. d 355 ( 1995). A defendant
                                             2            -        2


claiming an appearance of fairness violation has the burden to provide evidence of a judge's
actual or potential bias. State v. Post, 118 Wn.2d 596, 619, 826 P. d 172, 837 P. d 599 (1992).
                                                                  2             2


12
      RAP 10. 0
            1

13
      Lundy raises a number of issues in his SAG. Most of these issues involve Lundy's actual trial
and     were   already addressed    in   our   previous Lundy opinion. These issues are not timely.
Moreover, the appellate record of the resentencing hearing (the only materials designated for our
review) is insufficient to adequately address issues unrelated to sentencing. In addition, when a
trial court has not, on remand, exercised its independent judgment and reviewed assignments of
error not raised in an earlier appeal, a reviewing court will not address them for the first time on
appeal following remand. See Barberio, 121 Wn. d at 50 51.
                                                   2        -
 14
   Lundy's SAG also asserts that the trial court abused its discretion in resentencing him to an
 exceptional sentence. But Lundy fails to adequately explain how reimposing the same sentence
 involved an abuse of discretion. Because we will not consider a SAG for review if it does not
 inform us of the nature and occurrence of alleged errors, we do not address this assertion. RAP
 c).
 10. 0(
   1

                                                       11
No. 42886 5 II
          - -



       Here, Lundy has failed to provide any evidence of judicial bias and the record belies the
notion that the trial court acted with bias when it imposed a 70 month exceptional sentence on
                                                                 -

remand.   At Lundy's first sentencing hearing, the State recommended the statutory maximum

120 months) for Lundy's possession of a stolen motor vehicle conviction in light of Lundy's
offender score of 23. and his " orrendous felony history of 10 adult felony convictions and ..
                    5         h

three juvenile convictions."RP (Feb. 4, 2010) at 8. But the trial court, after discussing Lundy's
history at some length, concluded that an exceptional sentence of 70 months was more

appropriate. At Lundy's resentencing, the trial court again relied on its previous determination
that RCW 9.4.allowed for an exceptional sentence in Lundy's case because
         2)(
         A.
          c)
          535(
          9

Lundy's high     offender   score   meant that   some    of his current crimes would go     unpunished.

Essentially, both parties agreed at resentencing that they were correcting a scrivener's error.
Nothing in the record reflects that the trial court's decision to reimpose the 70 month sentence
                                                                                  -
involved bias. We conclude that Lundy fails to demonstrate any violation of the appearance of

fairness doctrine at his resentencing hearing.

        Because the legislature has directed the trial court to impose victim restitution, victim
assessment fees, DNA fees, and criminal filing fees as mandatory obligations, Lundy's

                            52 in financial obligations                        meritless.   And because
arguments concerning those $1,
                             354.                                        are




sufficient evidence supports the trial court's finding that Lundy has the present or future ability

to pay $ 93. 0 in discretionary court costs, Bertrand is distinguishable, and any challenge to the
       5 3

 is
    The judgment and sentence states that "[ er RCW 9. )( s range on
                                                 p]           c)
                                                              535( 4A.the offender'
                                                                    2
                                                                    9
 Ct. I is clearly too lenient as a result of the defendant's new)offender score of 26.5 points on Ct.
                                                               (
 I,including a subsequent 2010 conviction for a similar offense."CP at 59. As previously noted,
 RCW 9. )( imposition of an exceptional sentence when "[ he defendant
       c)
       535( 4A.allows for
              2
              9                                                                 t]
 has committed multiple current offenses and the defendant's high offender score results in some
 of the current offenses going unpunished."
                                                        12
No. 42886 5 II
          - -



order establishing Lundy's obligation to pay legal financial obligations is not yet ripe for review,
we affirm.



                                                                   v




                                                  QUINN-
                                                       BRINTNALL, J.
I concur:




        Al
HUNT, J.




                                                 13
No.42886 5 II
         - -



       JOHANSON, A. .concurring) —I concur with the majority opinion but write separately
                 J.
                  C      (


regarding Lundy's legal financial obligation (LFO) challenge because I would follow our

analysis   in State   v.   Blazina, _   Wn. App.   _,   301 P. d 492 (2013).I would decline to reach
                                                             3

the merits of the LFO issue because Lundy did not object when the trial court found that Lundy

had a present or future ability to pay LFOs and.when the trial court imposed the LFOs.
Accordingly, I would hold that Lundy did not properly preserve the issue for appellate review.
RAP 2. (
    a).
     5

                                                                            IN
                                                             Johanson, A. .
                                                                       J.
                                                                        C




                                                              hi




                                                        14